                                 MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 21-00272 LEK-RT
 CASE NAME:               Jeffrey-Steven of the House of Jarrett vs. David Ige et al.,




       JUDGE:      Leslie E. Kobayashi            DATE:             7/14/2021


COURT ACTION: EO: COURT ORDER: 1) DENYING PLAINTIFF’S MOTION
UPON THE COURT: MOTION FOR PRELIMINARY, PREVENTATIVE,
PROHIBITORY, QUIA TIMET AND PERPETUAL INJUNCTION; AND 2)
RESERVING RULING ON ALL OTHER MATTERS, PENDING THE RESOLUTION
OF THE MOTION TO DISMISS AND THE JOINDER THEREIN

        Pro se Plaintiff Jeffrey-Steven of the House of Jarrett, also known as Jeffrey S.
Jarrett (“Plaintiff”), filed his Complaint on June 14, 2021. See dkt. no. 1; see also
Entering Order: Court Order Regarding Plaintiff’s “Federal Claim; Emergency
Injunction, and Other Relief,” filed 6/18/21 (dkt. no. 16) (construing dkt. no. 1 as
Plaintiff’s Complaint). Currently before the Court are:

       -Plaintiff’s Motion upon the Court: Motion for Preliminary, Preventative,
              Prohibitory, Quia Timet and Perpetual Injunction, filed on July 2, 2021
              (“Plaintiff’s 7/2/21 Motion”); [dkt. no. 22;]

       -the motion to dismiss filed on July 8, 2021 by Defendants David Ige, Josh Green,
             Scott Saiki, Ronald Kouchi, Christina Kishimoto, Elizabeth Char, and all
             members of State of Hawai`i House of Representatives and Senate (“State
             Defendants’ Motion”); [dkt. no. 28;] and

       -the substantive joinder in the State Defendants’ Motion filed on July 9, 2021 by
              Defendants Michael P. Victorino, Dean Rickard, Keani Rawlins-Fernandez,
              and Tasha Kama, in their official capacities (“County Defendants’
              Joinder”), [dkt. nos. 30 (joinder), 31 (memorandum in support of joinder)].

      Plaintiff’s 7/2/21 Motion is merely an attempt to re-file a motion that he filed
previously and that this Court has already denied. See Ex Parte Non-Hearing Motion for
Emergency Injunctive Relief, filed 6/21/21 (dkt. no. 18); Entering Order: Court Order
Denying Plaintiff’s Ex Parte Non-Hearing Motion for Emergency Injunctive Relief, filed
6/22/21 (dkt. no. 19). Plaintiff’s 7/2/21 Motion is therefore DENIED.
        This Court will not consider any other matters in this case until the State
Defendants’ Motion and the County Defendants’ Joinder are resolved. Plaintiff’s
response memorandum to the State Defendants’ Motion remains due by July 23, 2021.
See Minute Order, filed 7/9/21 (dkt. no. 29). Plaintiff’s response memorandum may also
address the County Defendants’ Joinder, or Plaintiff may file a separate response
memorandum. If Plaintiff chooses to file a separate response memorandum, it must also
be filed by July 23, 2021. If the State Defendants or the County Defendants choose to
file an optional reply, they must do so by August 6, 2021. The State Defendants’ Motion
and the County Defendants’ Joinder will be taken under advisement thereafter.

      IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
